


FIFTH Amendment to Amended and
Restated Revolving Credit Agreement


This Fifth Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of March 17, 2014, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Bank of
America, N.A. together with the other financial institutions a party hereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
and Collateral Agent for the Lenders (the “Administrative Agent”).
Preliminary Statements
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.


B.The Borrower has informed the Lenders and the Administrative Agent that on or
about December 31, 2013, (i) World Finance Corporation of South Carolina, a
South Carolina corporation, converted into World Finance Corporation of South
Carolina, LLC, a South Carolina limited liability company, in accordance with
South Carolina law and (ii) World Finance Corporation of Kentucky, a Kentucky
corporation, converted into World Finance Corporation of Kentucky, LLC, a
Kentucky limited liability company, in accordance with Kentucky law.


C.The Borrower has requested that the Lenders agree to make certain amendments
to the Credit Agreement, and the Lenders are willing to do so under the terms
and conditions set forth in this Amendment.


Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendments.


Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Available Borrowing Base” means, as of any time it is to be determined, the
difference between (a) the Borrowing Base and (b) all Hedging Liability then
outstanding and the Letter of Credit Usage.
“Bank Products” means each and any of the following bank products and services
provided to the Borrower or any Restricted Subsidiary that is a party to the
Subsidiary Guaranty Agreement by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards, (b) merchant card services and (c) stored
value cards, and treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Consolidated Adjusted Net Worth” at any date means:
(a)    as to any corporation, the amount of capital stock liability plus (or
minus in the case of a deficit) the capital surplus and earned surplus of the
Borrower and its Restricted Subsidiaries on a consolidated basis, and as to any






--------------------------------------------------------------------------------




partnership or limited liability company, the capital account of the Borrower
and its Restricted Subsidiaries on a consolidated basis; less (without
duplication)
(b)    the net book value, after deducting any reserves applicable thereto, of
all items of the following character which are included in the assets of the
Borrower and its Restricted Subsidiaries, to wit:
(i)    all deferred charges (other than deferred Federal income taxes and
deferred investment tax credits) and prepaid expenses other than prepaid
interest, prepaid taxes and prepaid insurance premiums;
(ii)    treasury stock;
(iii)    unamortized debt discount and capitalized expense and unamortized stock
discount and capitalized expense;
(iv)    good will, organizational or experimental expense, patents, trademarks,
copyrights, trade names and other intangibles;
(v)    the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) reserves for credit losses of the Borrower and its Restricted Subsidiaries
as at such date; and
(vi)    any surplus resulting from any write‑up in the book value of assets of
the Borrower or any Restricted Subsidiary subsequent to March 31, 2010.
“Excess Availability Percentage” means 10%.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Bank Product Obligations (and the payment and performance of all
agreements relating thereto), all Hedging Liability (and the payment and
performance of all agreements relating thereto), all reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), the amount necessary to reimburse Issuing Bank for amounts
paid or payable in connection with Letters of Credit, Letter of Credit
commissions, charges, expenses, and fees, all accrued and unpaid fees and all
other obligations of the Borrower or any Restricted Subsidiary to the Lenders or
any Lender, Issuing Bank or the Administrative Agent or the Collateral Agent
arising under any of the Loan Documents, any agreement relating to Bank Product
Obligations, or any agreement relating to Hedging Liability, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.


1.2The new Section 2.13 of the Credit Agreement (Letters of Credit) contained on
Exhibit A attached hereto and made part hereof is added to the Credit Agreement.
1.3The following definitions contained on Exhibit B attached hereto and made
part hereof are added to Section 5.1 of the Credit Agreement (Definitions).
1.4Section 3.4(c) of the Credit Agreement (Place and Application of Payment)
shall be amended and restated as follows:
(c)    third, ratably (i) to the payment of the principal of the Loans, pro rata
as among the Lenders in accord with the then respective unpaid principal
balances thereof and (ii) to Administrative Agent, to be held by Administrative



-2-





--------------------------------------------------------------------------------




Agent, for the benefit of Issuing Bank (and for the ratable benefit of Lenders
that have an obligation to pay to Administrative Agent, for the account of
Issuing Bank, a share of each Letter of Credit Disbursement), as cash collateral
in an amount up to one hundred five percent (105%) of the Letter of Credit Usage
(to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any Letter of Credit Disbursement as and when
such disbursement occurs and, if a Letter of Credit expires undrawn, the cash
collateral held by Administrative Agent in respect of such Letter of Credit
shall, to the extent permitted by applicable law, be reapplied pursuant to this
Section 3.4, beginning with clause (a) above);
1.5    Section 8.7 of the Credit Agreement (Consolidated Net Worth) shall be
amended and restated as follows:
Section 8.7     Consolidated Net Worth. The Borrower will at all times keep and
maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth. For purposes of this Section, “Minimum Net Worth” shall be $265,000,000.
1.6    Section 8.10 of the Credit Agreement (Limitations on Indebtedness) shall
be amended and restated as follows:
Section 8.10     Limitations on Indebtedness. The Borrower will not at any time
permit:
(a)    The aggregate unpaid principal amount of Total Debt, on a consolidated
basis, to exceed 325% of Consolidated Adjusted Net Worth; and
(b)    The aggregate unpaid principal amount of Subordinated Debt to exceed 100%
of Consolidated Adjusted Net Worth.
1.7    Section 9.5 of the Credit Agreement (Expenses) shall be amended and
restated as follows:
Section 9.5    Expenses. The Borrower agrees to pay to the Administrative Agent,
Issuing Bank and each Lender, or any other holder of any Obligations, all costs
and expenses incurred or paid by the Administrative Agent, Issuing Bank and such
Lender or any such holder, including reasonable attorneys’ fees and court costs,
in connection with any Default or Event of Default by the Borrower hereunder or
in connection with the enforcement of any of the terms hereof or of the other
Loan Documents (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving the
Borrower or any Restricted Subsidiary as a debtor).
Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1     The Borrower and the Required Lenders, shall have executed and delivered
this Amendment to the Administrative Agent.


2.2    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3    The Borrower shall have paid to Administrative Agent non-refundable
amendment fees for the benefit of each Lender executing this Amendment in the
amount set forth on Schedule 1 attached hereto, which amendment fees shall be
fully earned by such Lenders upon the effectiveness of this Amendment.





-3-





--------------------------------------------------------------------------------




2.4    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.


Upon the satisfaction of the conditions precedent set forth above on the
Effective Date, all loans outstanding under the Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement and the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
relevant pro rata share of outstanding Loans based on their Commitments as in
effect after giving effect hereto. Such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.
Section 3.
Representations.



In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.
Section 4.
Miscellaneous.



4.1    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.


4.2    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.


4.3    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.


4.4    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).


[Signature Page to Follow]



-4-





--------------------------------------------------------------------------------






This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By
/s/ A. Alexander McLean III
 
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
/s/ William M. Laird
 
William M. Laird, Senior Vice President
 
 
 
 




[Signature Page to Fourth Amendment to Amended and Restated Revolving Credit
Agreement]





--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
BANK OF MONTREAL

 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
TD BANK, NA
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 






-6-





--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Fifth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment. Without limiting the
foregoing, each of the undersigned acknowledges that (a) the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Subsidiary Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended by the Fifth
Amendment to Amended and Restated Revolving Credit Agreement set forth above and
(b) the “Guaranteed Indebtedness” as defined in the Subsidiary Guaranty
Agreement shall be deemed amended to include all “Obligations” as defined in the
Credit Agreement as amended by the Fifth Amendment to Amended and Restated
Revolving Credit Agreement set forth above.
[SIGNATURE PAGE TO ACKNOWLEDGEMENT AND CONSENT TO FOLLOW]





-7-





--------------------------------------------------------------------------------




Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Fifth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
Dated as of March 17, 2014.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky, LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC
 
World Finance Company of Mississippi, LLC



 
By: /s/ A. Alexander McLean III
 
A. Alexander McLean III, its Chief Executive Officer
 
 
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner


 
By: /s/ A. Alexander McLean III
 
A. Alexander McLean III, its Chief Executive Officer









--------------------------------------------------------------------------------


EXHIBIT A
(Letters of Credit)
Section 2.13 Letters of Credit.
a.Subject to the terms and conditions of this Agreement and satisfaction of the
conditions precedent set forth in Section 7.2 of this Agreement, upon the
request of Borrower made in accordance herewith, Issuing Bank agrees to issue a
requested Letter of Credit for the account of Borrower. By Borrower submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrower shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by the President or Treasurer (or such other authorized Person as
Borrower directs from time to time) of Borrower and delivered to Issuing Bank
via hand delivery, facsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit;
provided no Letter of Credit shall have an expiration date later than the stated
Termination Date, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Administrative Agent or Issuing Bank may
request or require. Anything contained herein to the contrary notwithstanding,
Issuing Bank may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of Borrower or its Subsidiaries (1) in respect of (x) a
lease of real property, or (y) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender. Issuing Bank shall have no
obligation to issue a Letter of Credit if any of the following would result
after giving effect to the requested issuance:
i.the Letter of Credit Usage would exceed the Available Borrowing Base less the
outstanding amount of the Obligations, or
ii.the Letter of Credit Usage would exceed the Commitments less the outstanding
amount of the Obligations, or
iii.the Letter of Credit Usage would exceed the Letter of Credit Sublimit.
Additionally, Issuing Bank shall have no obligation to issue a Letter of Credit
if (I) any order, judgment, or decree of any governmental authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (II) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally.
Each Letter of Credit shall be in form and substance reasonably acceptable to
Issuing Bank, including the requirement that the amounts payable thereunder must
be payable in U.S. dollars. If Issuing Bank makes a payment under a Letter of
Credit, Borrower shall pay to Administrative Agent an amount equal to the
applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Loan hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 7.2 of this Agreement) and, initially, shall bear
interest at the rate then applicable to Loans. If a Letter of Credit
Disbursement is deemed to be a Loan hereunder, Borrower’s obligation to pay the
amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Loan. Promptly
following receipt by Administrative Agent of any payment from Borrower pursuant
to this paragraph, Administrative Agent shall distribute such payment to Issuing
Bank or, to the extent that Lenders have made payments pursuant to Section
2.13(b) of this Agreement to reimburse Issuing Bank, then to such Lenders and
Issuing Bank as their interests may appear.
b.    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.13(a) of this Agreement, each Lender with a Commitment
agrees to fund an amount equal to its Commitment Percentage


--------------------------------------------------------------------------------


of such Loan deemed made pursuant to Section 2.13(a) of this Agreement on the
same terms and conditions as if Borrower had requested the amount thereof as a
Loan and Administrative Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit (or an
amendment, renewal, or extension of a Letter of Credit) and without any further
action on the part of Issuing Bank or Lenders, Issuing Bank shall be deemed to
have granted to each Lender, and each Lender shall be deemed to have purchased,
a participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Commitment Percentage of such Letter of Credit, and each Lender
agrees to pay to Administrative Agent, for the account of Issuing Bank, an
amount equal to its Commitment Percentage of any Letter of Credit Disbursement
made by Issuing Bank under the applicable Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to Administrative Agent, for the account of
Issuing Bank, an amount equal to its Commitment Percentage of each Letter of
Credit Disbursement made by Issuing Bank and not reimbursed by Borrower on the
date due as provided in Section 2.13(a) of this Agreement, or of any
reimbursement payment that is required to be refunded (or that Administrative
Agent or Issuing Bank elects, based upon the advice of counsel, to refund) to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to deliver to Administrative Agent, for the account of Issuing Bank, an amount
equal to its Commitment Percentage of each Letter of Credit Disbursement
pursuant to this Section 2.13(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of a
Default or an Event of Default or the failure to satisfy any condition set forth
in Section 7.2 of this Agreement. If any Lender fails to make available to
Administrative Agent the amounts required pursuant to this Section 2.13(b), such
Lender shall be deemed to be a Defaulting Lender and Administrative Agent (for
the account of Issuing Bank) shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the rate set forth in Section
2.3(d) of this Agreement until paid in full.
c.    Borrower hereby agrees to indemnify, save, defend, and hold Administrative
Agent, Lenders and Issuing Bank harmless from any damage, loss, cost, expense,
or liability, and reasonable attorneys fees incurred by Issuing Bank,
Administrative Agent or any Lender arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of Issuing Bank, Administrative Agent or any
Lender.
d.    Each Lender and Borrower agree that, in paying any drawing under a Letter
of Credit, Issuing Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of Issuing Bank, Administrative Agent or any Lender, nor any
correspondent, participant or assignee of Issuing Bank shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of Issuing Bank,
Administrative Agent or any Lender, nor any correspondent, participant or
assignee of Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.13(e) of this Agreement or
for any action, neglect or omission under or in connection with any Letter of
Credit or Issuer Document, including in connection with the issuance or any
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, the honoring or dishonoring of any demand under any Letter of Credit, or
the following of Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrower; provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
Issuing Bank, and Issuing Bank may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, exemplary or
punitive, damages suffered by Borrower which Borrower proves were caused by
Issuing Bank’s willful misconduct or gross negligence or Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided further, however, that any
claim against Issuing Bank by Borrower for any loss suffered or incurred by
Borrower shall be reduced by an


--------------------------------------------------------------------------------


amount equal to the sum of (i) the amount (if any) saved by Borrower as a result
of the breach or other wrongful conduct that allegedly caused such loss, and
(ii) the amount (if any) of the loss that would have been avoided had Borrower
taken all reasonable steps to mitigate such loss, including, without limitation,
by enforcing their rights against any beneficiary and, in case of a claim of
wrongful dishonor, by specifically and timely authorizing Issuing Bank to cure
such dishonor. In furtherance and not in limitation of the foregoing, Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or Issuing Bank may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and Issuing Bank shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Issuing Bank shall not be responsible for the
wording of any Letter of Credit (including any drawing conditions or any terms
or conditions that are ineffective, ambiguous, inconsistent, unduly complicated
or reasonably impossible to satisfy), notwithstanding any assistance Issuing
Bank may provide to Borrower with drafting or recommending text for any letter
of credit application or with the structuring of any transaction related to any
Letter of Credit, and Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by Issuing Bank or any
representation or warranty by Issuing Bank that any such wording or such Letter
of Credit will be effective. Without limiting the foregoing, Issuing Bank may,
as it deems appropriate, modify or alter and use in any Letter of Credit the
terminology contained on the letter of credit application for such Letter of
Credit. Borrower hereby acknowledges and agrees that neither Issuing Bank,
Administrative Agent nor any Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.
e.    The obligation of Borrower to reimburse Issuing Bank for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
i.any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,
ii.the existence of any claim, counterclaim, setoff, defense or other right that
Borrower or any of its Subsidiaries may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction,
iii.any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit,
iv.any payment by Issuing Bank under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit (including, without limitation, any requirement that
presentation be made at a particular place or by a particular time of day), or
any payment made by Issuing Bank under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
v.any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any of its
Subsidiaries, or
vi.the fact that any Default or Event of Default shall have occurred and be
continuing.
f.    Borrower acknowledges and agrees that any and all standard fees, charges,
and commissions in effect from time to time, of Issuing Bank relating to Letters
of Credit or incurred by Issuing Bank relating to Letters of Credit, upon the
issuance of any Letter of Credit, upon the payment or negotiation of any drawing
under any Letter of Credit, or upon the occurrence of any other activity with
respect to any Letter of Credit (including the transfer, amendment or
cancellation of any Letter of Credit), together with any and all fronting fees
in effect from time to time related to Letters of Credit, shall be expenses for
purposes of this Agreement, and shall be reimbursable immediately by Borrower to


--------------------------------------------------------------------------------


Administrative Agent for the account of Issuing Bank.
g.    If by reason of (x) any change after the date of this Agreement in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any governmental authority, or (y) compliance by
Issuing Bank, Administrative Agent or any Lender with any direction, request, or
requirement (irrespective of whether having the force of law) of any
governmental authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
i.any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
ii.there shall be imposed on Issuing Bank, Administrative Agent or any Lender
any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank, Administrative Agent or any Lender of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Administrative Agent
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay within thirty (30) days after demand therefor, such amounts as
Administrative Agent may specify to be necessary to compensate Issuing Bank,
Administrative Agent or such Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Loans. The determination by
Administrative Agent of any amount due pursuant to this Section 2.13(g), as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.
h.    Borrower shall pay Administrative Agent (for the ratable benefit of
Lenders), a Letter of Credit fee (which fee shall be in addition to the fees,
charges, commissions, and costs set forth in this Section 2.13) at a rate equal
to two and one-half of one percent (2.5%) per annum times the undrawn amount of
all outstanding Letters of Credit, which fee shall be due and payable monthly in
arrears on the first (1st) day of each month and continuing until the Commitment
is terminated and the Obligations are paid in full, in which event a monthly
installment of the letter of credit fee shall be paid on the date of such
termination.
i.    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.
j.    In the event of a direct conflict between the provisions of this Section
2.13 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.13 shall control and govern.
K.    Any reference herein or in any other Loans Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization.


--------------------------------------------------------------------------------




EXHIBIT B
(New Definitions)
    “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo Bank, National Association.
“Letter of Credit” means a letter of credit (as that term is defined in the
Uniform Commercial Code) that is issued or is to be issued by Issuing Bank under
this Agreement.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent,
including provisions that specify that the Letter of Credit fees provided for in
Section 2.13 of this Agreement) to be held by Administrative Agent for the
benefit of those Lenders in an amount equal to one hundred five percent (105%)
of the then existing Letter of Credit Usage, (b) delivering to Administrative
Agent documentation executed by all beneficiaries under the Letters of Credit,
in form and substance reasonably satisfactory to Administrative Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Administrative Agent with a standby letter of credit,
in form and substance reasonably satisfactory to Administrative Agent, from a
commercial bank acceptable to Administrative Agent (in its sole discretion) in
an amount equal to one hundred five percent (105%) of the then existing Letter
of Credit Usage (it being understood that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Sublimit” means $1,000,000.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).


